Title: To James Madison from John Taylor, 26 December 1803 (Abstract)
From: Taylor, John
To: Madison, James


26 December 1803, Port Royal, Virginia. “Inclosed is the copy of a letter addressed to the Secretary of the treasury, for reasons therein stated. My motive for writing it, is an opinion that neither yourself or Mr: Gallatin, have the most distant chance of employing a clerk, likely to be so agreeable and useful as Mr: Mc.Allister; and I felt it a duty to make one of you to avail yourself (if you needed such an acquisition) of so much merit and ability.”
 

   
   RC and enclosure (DNA: RG 59, LAR, 1801–9, filed under “McAllister”). RC 1 p.



   
   The enclosure is a copy of Taylor to Gallatin, 26 Dec. 1803 (3 pp.), recommending as clerk the thirty-four-year-old, Scottish-born McAllister, an educator who was skillful in Greek and Latin, understood French well, was a competent mathematician, wrote a good hand, and was a Republican.


